ICJ_111_UseOfForce_SCG_PRT_2001-02-21_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. PORTUGAL)

ORDONNANCE DU 21 FEVRIER 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA y. PORTUGAL)

ORDER OF 21 FEBRUARY 2001
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Portugal),
ordonnance du 21 février 2001, C.J. Recueil 2001, p. 31

Official citation:

Legality of Use of Force (Yugoslavia v. Portugal),
Order of 21 February 2001, I C.J. Reports 2001, p. 31

 

N° de vente:
ISSN 0074-4441 Sales number 8 1 5

ISBN 92-1-070916-0

 

 

 
31

INTERNATIONAL COURT OF JUSTICE

YEAR 2001 2001
21 February
General List
21 February 2001 No. 111

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. PORTUGAL)

ORDER

Present: Vice-President Sui, Acting President; President GUILLAUME;
Judges ODA, BEDIAOUI, RANJEVA, HERCZEGH, FLEISCHHAUER,
KOROMA, VERESHCHETIN,  HIGGINS, PARRA-ARANGUREN,
KoouMANS, REZEK, AL-KHASAWNEH, BUERGENTHAL; Registrar
COUVREUR.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 44 and 79 of the Rules of Court,

Having regard to the Order of 30 June 1999, whereby the Court fixed
5 January 2000 and 5 July 2000 as the time-limits for the filing, respec-
tively, of a Memorial of the Federal Republic of Yugoslavia and a
Counter-Memorial of the Portuguese Republic,

Having regard to the preliminary objections to jurisdiction and admis-
sibility filed by Portugal on 5 July 2000,

Having regard to the Order of 8 September 2000, whereby the Vice-
President of the Court, Acting President, fixed 5 April 2001 as the time-
limit within which the Federal Republic of Yugoslavia might present a

4
LEGALITY OF USE OF FORCE (ORDER 21 II Of) 32

written statement of its observations and submissions on the preliminary
objections made by the Portuguese Republic;

Whereas, by letter dated 18 January 2001, received in the Registry on
19 January 2001 by facsimile, the Minister for Foreign Affairs of the
Federal Republic of Yugoslavia referred inter alia to recent diplomatic
initiatives and requested the Court, for reasons stated in that letter, “to
grant a stay of the proceedings or . . . to extend the time limit for the
submission of observations of Yugoslavia, for a period of twelve months” ;
and whereas, on receipt of that letter, the Registrar transmitted a copy
thereof to the Agent of the Portuguese Republic;

Whereas, by letter dated 1 February 2001, received in the Registry on
6 February 2001, the Agent of the Portuguese Republic informed the
Court that her Government was not opposed to a stay of proceedings or,
if a stay was not possible, to an extension of the time-limit for the filing
of the observations and submissions of Yugoslavia on the preliminary
objections of Portugal,

Taking account of the agreement of the Parties and of the circum-
stances of the case,

Extends to 5 April 2002 the time-limit within which the Federal Repub-
lic of Yugoslavia may present a written statement of its observations
and submissions on the preliminary objections made by the Portuguese
Republic; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-first day of February, two
thousand and one, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Federal Republic of Yugoslavia and the Government of the Portu-
guese Republic, respectively.

(Signed) Sui Jiuyong,
Vice-President.

(Signed) Philippe COUVREUR,
Registrar.
